El Juez Asociado Sr. Figueras,
emitió la siguiente opi-nión del Tribunal.
El Fiscal de la Corte del Distrito de Mayagüez presentó la siguiente acusación:
“Osvaldo Gonzalez, que es dueño de una destilería situada en el término municipal de San Sebastian de este Distrito Judicial, el dia tres de Diciembre del año próximo pasado 1903, ó c^spués de esa fecha y antes del cinco del propio mes, voluntaria y maliciosamente sacó de ella veinticinco galones de ron que habia fabricado, sin pagar al Erario Insular sobre los mismos el arbitrio impuesto en la Sección 356 de la Ley de Rentas Internas, ascendente á quince pesos, con el propósito de defraudarle en dicha cantidad.”
El acusado en su oportunidad se declaró no culpable y se procedió á la celebración del correspondiente juicio en veinte y tres de Marzo último en cuyo acto declararon todos los tes-tigos de cargo y se demostró que de la destilería y por orden de Don Osvaldo Gonzalez se sacaron, de veinte á treinta ga-lones de ron sin documentación alguna, siendo de notar que el único testigo de la defensa nombrado Francisco Santiago, viene á robustecer más la creencia de la culpabilidad, puesto que manifiesta que á principios de Diciembre, el día tres, vió salir cuatro barriles con ron del alambique del acusado, en dos caballos.
Con esos antecedentes, el Tribunal de Mayagüez en veinte y seis de Marzo último, dicta sentencia y fundado en la in-fracción del artículo 387 del Código Penal, en relación con el 356 del Código Político, condena á Osvaldo Gonzalez á pagar una multa de cien dollars, y en defecto de pago á sufrir un dia de Cárcel en la de dicha Ciudad por cada dollar que deje de satisfacer y al pago de las costas.
No se presentó pliego de excepciones y la defensa se limitó á apelar de dicha sentencia en un simple escrito destituido de *140toda razón que sirva de fundamento al recurso, que se dejó abandonado á su propia suerte ante esta Suprema Corte.
No habiendo problema planteado, ni habiéndose cometido falta alguna que afecte á los derechos sustanciales del acusa-do ; no cabe más, y así lo proponemos, que confirmar la sen-tencia apelada con las costas de este recurso á cargo de la parte apelante. Confirmada.
Jueces concurrentes, Sres. Presidente Quiñones y Asocia-dos, Hernández y MacLeary.
El Juez«Á.sociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.